1. Negotiable Paper—Acceptance of—Presumptions. Appeal from the Circuit Court of Cook County; the Hon. Richard S. Ththill, Judge, presiding. Affirmed. Opinion filed January 24, 1899.Opinion by Mr. Presiding Justice Freeman holds, upon the authority of Wilhelm v. Schmidt, 84 Ill. 183, 187, and Stone & Gravel Co. v. Gates Iron Works, 124 Ill. 623, 627, that the mere acceptance by the creditor of a negotiable note of a third person, makes it but collateral security; and when given for a pre-existing debt, the presumption is that it was not the intention of the parties that it should operate as an immediate and absolute satisfaction and discharge of the debt, in the absence of an actual agreement, or evidence justifying a positive inference to that effect.Affirmed.